Citation Nr: 0328812	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  97-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected hypertension with headaches, currently 
evaluated as  10 percent disabling.

2.  Entitlement to service connection for residuals of dental 
trauma.

3.  Entitlement to service connection for residuals of a 
gunshot wound to head.

4.  Entitlement to service connection for non-psychotic 
organic brain disorder (claimed as dementia).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1982.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In March 1999, the veteran filed a statement withdrawing his 
appeal as to the issue of entitlement to service connection 
for alcoholism/cocaine abuse.  See 38 C.F.R. § 20.203 (2003).  


REMAND

Pursuant to the veteran's request, a personal hearing was 
scheduled to be conducted before a Veterans Law Judge in 
Washington, D.C. on October 20, 2003.  Prior to this hearing, 
however, the Board received a facsimile from the veteran on 
October 8, 2003, which expressed his preference for an in-
person hearing before a Veterans Law Judge at the RO.  

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
travel board hearing.  The RO should 
notify the veteran of the date, time and 
place of such a hearing by letter mailed 
to his current address of record.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters addressed by the Board in 
this remand.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


